EXHIBIT 3.3 AMENDED AND RESTATED BYLAWS COMMUNITY CAPITAL BANCSHARES, INC. AUGUST 20, 2007 AMENDED AND RESTATED BYLAWS COMMUNITY CAPITAL BANCSHARES, INC. INDEX PAGE ARTICLE ONE - OFFICES 1 ARTICLE TWO - SHAREHOLDERS' MEETINGS 1 2.1Annual Meeting 1 2.2Special Meetings 1 2.3Place 1 2.4Notice 1 2.5Quorum 2 2.6Proxies; Required Vote 2 2.7Presiding Officer and Secretary 2 2.8Shareholder List 2 2.9Action in Lieu of Meeting 2 2.10Conduct of Meetings 2 ARTICLE THREE - DIRECTORS 3 3.1Management 3 3.2Number of Directors 3 3.3Vacancies 3 3.4Election of Directors 4 3.5Nominations of Directors 4 - i - 3.6Removal 5 3.7Resignation 5 3.8Compensation 5 3.9Honorary and Advisory Directors 5 ARTICLE FOUR - COMMITTEES 5 4.1Executive Committee 5 4.2Other Committees 7 4.3Removal 7 ARTICLE FIVE - MEETINGS OF THE BOARD OF DIRECTORS 7 5.1Time and Place 7 5.2Regular Meetings 7 5.3Special Meetings 7 5.4Content and Waiver of Notice 7 5.5Quorum; Participation by Telephone 7 5.6Action in Lieu of Meeting 8 5.7Interested Directors and Officers 8 ARTICLE SIX - OFFICERS, AGENTS AND EMPLOYEES 8 6.1General Provisions 8 6.2Powers and Duties of the Chairman of the Board and the President 9 6.3Powers and Duties of Vice Presidents 9 - ii - 6.4Powers and Duties of the Secretary 10 6.5Powers and Duties of the Treasurer 10 6.6Appointment, Powers and Duties of Assistant Secretaries 10 6.7Appointment, Powers and Duties of Assistant Treasurers 10 6.8Delegation of Duties 10 ARTICLE SEVEN - CAPITAL STOCK 11 7.1Certificates 11 7.2Shareholder List 12 7.3Transfer of Shares 12 7.4Record Dates 12 7.5Registered Owner 12 7.6Transfer Agent and Registrars 12 7.7Lost Certificates 12 7.8Fractional Shares or Scrip 12 ARTICLE EIGHT - BOOKS AND RECORDS; SEAL; ANNUAL STATEMENTS 13 8.1Inspection of Books and Records 13 8.2Seal 14 8.3Annual Statements 14 - iii - ARTICLE NINE - INDEMNIFICATION 14 9.1Authority to Indemnify 14 9.2Mandatory Indemnification 14 9.3Advances for Expenses 14 9.4Court-ordered Indemnification and Advances for Expenses 15 9.5Determination of Indemnification 15 9.6Authorization of Indemnification 16 9.7Other Rights 16 9.8Insurance 16 9.9Continuation of Expenses 16 9.10 Indemnification of Regulatory Actions 16 ARTICLE TEN - NOTICES:WAIVERS OF NOTICE 17 10.1Notices 17 10.2Waivers of Notice 17 ARTICLE ELEVEN - EMERGENCY POWERS 17 11.1Bylaws 17 11.2Lines of Succession 17 11.3Head Office 18 11.4Period of Effectiveness 18 11.5Notices 18 11.6Officers as Directors Pro Tempore 18 11.7Liability of Officers, Directors and Agents 18 - iv - ARTICLE TWELVE - CHECKS, NOTES, DRAFTS, ETC. 18 ARTICLE THIRTEEN - AMENDMENTS 18 - v - BYLAWS OF COMMUNITY CAPITAL BANCSHARES, INC. ARTICLE ONE OFFICES The corporation shall at all times maintain its principal office in Albany, Georgia, its registered office in the State of Georgia and its registered agent at that address, but it may have other offices located within or outside the State of Georgia as the Board of Directors may determine. ARTICLE TWO SHAREHOLDERS' MEETINGS 2.1Annual Meeting. A meeting of shareholders of the corporation shall be held annually, within six (6) months after the end of each fiscal year of the corporation. The annual meeting shall be held at such time and place and on such date as the Directors shall determine from time to time and as shall be specified in the notice of the meeting. 2.2Special Meetings. Special meetings of the share­holders may be called at any time by the corporation's Board of Directors, its President, and by the corporation upon the written request of any one or more shareholders, owning an aggregate of not less than twenty-five percent of the outstanding capital stock of the corporation. Special meetings shall be held at such a time and place and on such date as shall be specified in the notice of the meeting. 2.3Place.
